                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI
                                       WESTERN DIVISION


CONSTRUCTION INDUSTRY LABORERS                        )
PENSION FUND, a Trust Fund,                           )
                                                      )
         and                                          )
                                                      )
JASON P. MENDENHALL and KEVIN R. FAHEY,               )
TRUSTEES OF THE CONSTRUCTION INDUSTRY                 )
LABORERS PENSION FUND,                                )
                                                      )
         and                                          )
                                                      )
CONSTRUCTION INDUSTRY LABORERS                        )
WELFARE FUND, a Trust Fund,                           )
                                                      )
         and                                          )
                                                      )
JASON P. MENDENHALL and BYRON HORNUNG                 )
TRUSTEES OF THE CONSTRUCTION INDUSTRY                 )
LABORERS WELFARE FUND,                                )
                                                      )
         and                                          )
                                                      )
GREATER KANSAS CITY LABORERS                          )
VACATION PLAN, a Trust Fund,                          ) No.
                                                      )
         and                                          )
                                                      )
REGINALD L. THOMAS and DONALD E. GREENWELL, Ill )
TRUSTEES OF THE GREATER KANSAS CITY             )
LABORERS VACATION PLAN,                         )
                                                      )
         and                                          )
                                                      )
CONSTRUCTION INDUSTRY LABORERS                        )
TRAINING FUND, a Trust Fund,                          )
                                                      )
         and                                          )
                                                      )
GABRIEL T. JONES and KEVIN R. FAHEY,                  )
TRUSTEES OF THE CONSTRUCTION                          )
INDUSTRY LABORERS TRAINING FUND,                      )
                                                      )
                                                      )

[00416749;CIL19-223;ADS }




            Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 1 of 13
           and                                                     )
                                                                    )
CONSTRUCTION INDUSTRY LABORERS                                      )
SUPPLEMENTAL MEDICAL AND RETIREE                                    )
TARGETED FUND, a Trust Fund,                                        )
                                                                    )
           and                                                      )
                                                                    )
JASON P. MENDENHALL and MATHEW J. BOWEN,                            )
TRUSTEES OF THE CONSTRUCTION INDUSTRY                               )
LABORERS SUPPLEMENTAL MEDICAL AND RETIREE                           )
TARGETED FUND                                                       )
                                                                    )
                                                                    )
                                             Plaintiffs,            )
                                                                    )
           V.                                                       )
                                                                    )
                                                                    )
                                                                    )
CBS Piling Solutions, Inc.                                          )
[SERVE:      Todd Creason                                           )
             Registered Agent                                       )
             25904 CR 290                                           )
             Carrollton, MO 64633]                                  )
                                                                    )
                                             Defendant.             )


                                               COMPLAINT

                                                     COUNTI

           Come now Plaintiffs, Construction Industry Laborers Pension Fund, a Trust Fund, and Jason

P. Mendenhall and Kevin R. Fahey, duly appointed and acting Trustees of the Construction Industry

Laborers Pension Fund who are authorized to maintain this action on behalf of the Pension Fund

and all the Trustees of the Construction Industry Laborers Pension Fund, and, for their cause of

action under Count I against Defendant, state:

            1.         This action arises under and jurisdiction is founded on Section 502 and Section 515

of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA''); 29 U.S.C.

§1132 and 29 U.S.C. §1145.


{00416749;CIL 19-223;ADS}

                                                           2

                 Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 2 of 13
            2.          Plaintiffs, Jason P. Mendenhall and Kevin R. Fahey, are duly appointed and acting

Trustees of the Construction Industry Laborers Pension Fund who are authorized to maintain this

action on behalf of the Pension Fund and all the Trustees of the Construction Industry Laborers

Pension Fund; Plaintiff, Construction industry Laborers Pension Fund (hereinafter referred to as

"Plaintiff Fund"), is a trust fund existing and established pursuant to the Labor Management Relations

Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. §1003.

            3.          Said Plaintiff Fund was established on October 1, 1964, pursuant to the collective

bargaining agreement entered into between the Heavy Constructors Association of the Greater

Kansas City Area (hereinafter referred to as "Association") and the Western Missouri and Kansas

Laborers District Council of the Laborers International Union of North America, AFL-CIO (hereinafter

referred to as "Union"); that the Trust Agreement establishing the Plaintiff Fund was amended and

revised effective January 1, 1976.

            4.          The situs of the Plaintiff Fund is the City of Kansas City, Missouri, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Missouri and the aforementioned Federal laws.

            5.          Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor with

copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. §1132(h) by

depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

            6.          Defendant is a Missouri Corporation who conducts business in the State of Missouri

and particularly in the Western District of Missouri; that Defendant at all times material herein

employed Laborers performing work covered by the collective bargaining agreements herein

mentioned.


{00416749; GIL19-223;ADS }

                                                           3

                 Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 3 of 13
           7.          In the ordinary course of business, Defendant annually engages in substantial dollar

volume in business with persons, firms and corporations which are engaged in businesses affecting

commerce within the meaning of the Labor Management Relations Act, as amended, 29 U.S.C.

§151, and 29 U.S.C. §185.

           8.          At all times material herein, Defendant stipulated and agreed to be bound by the

terms and conditions of collective bargaining agreements then in effect and that would

subsequently be in effect between the Association and the Union; that Defendant is thereby bound

by all collective bargaining agreements in effect on said date and subsequent thereto.

           9.          At all times material herein, laborer employees of the Defendant were employed

under the terms of the collective bargaining agreements mentioned above under the terms of which

Defendant agreed, among other things, to pay and contribute to Plaintiff Fund various sums per hour

for each employee covered by and subject to said agreements; and to submit written reports within

ten days after the last day of the preceding month for the hours worked during said preceding month;

that said reports should list the names and hours worked and the amounts contributed for each such

employee of Defendant.

           10.         An audit of Defendant's books and records for the period January 1, 2018 through

March 31, 2019, shows that Defendant owes Plaintiffs EIGHTEEN THOUSAND, TWO HUNDRED SEVENTY-

THREE AND 60/100 ($18,273.60) DOLLARS in unpaid fringe benefit contributions, FOUR THOUSAND,

THREE HUNDRED NINETY-SIX AND 74/100 ($4,396.74) DOLLARS as and for liquidated damages and

FIVE HUNDRED TWENTY-FIVE AND 82/100 ($525.82) DOLLARS as and for interest.



           11.         Defendant has failed and refused to submit correct remittance reports and correct

contributions to Plaintiff Fund from April 1, 2019, to date, and Plaintiff Fund is unable to determine

the total amount of contributions owed by Defendant without an accounting of the books and records

of the Defendant covering the period April 1, 2019, to date.


(00416749;CIL 19-223;A0S}

                                                        4

                Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 4 of 13
           12.         The collective bargaining agreements and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due to said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the employer

liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court costs incurred

to enforce payments from an employer in default.

           13.         The collective bargaining agreements and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance of

work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate bond

guaranteeing performance under the Trust Agreement, as amended.

           14.         Plaintiffs are without an adequate remedy at law and will suffer immediate, continuing

and irreparable injury, loss and damage unless Defendant is ordered to specifically perform all

obligations on Defendant's part required to be performed under the collective bargaining agreements

and Trust Agreements, as amended, and herein referred to.

           15.         Defendant is required by Section 515 of ERISA, 29 U.S.C. §1145, to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of the

aforesaid collective bargaining agreements and Trust Agreement, as amended; and this action is

brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said Defendant's obligations

under Section 515 of ERISA.

           16.         That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys' fees;

and their cost of this action.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:




{00416749;CIL 19-223;ADS}

                                                         5

               Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 5 of 13
           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from April 1, 2019, to date; and

           B.          For judgment against Defendant in the amount of EIGHTEEN THOUSAND, TWO

HUNDRED SEVENTY-THREE AND 60/100 ($18,273.60) DOLLARS in unpaid fringe benefit contributions,

FOUR THOUSAND, THREE HUNDRED NINETY-SIX AND 74/100 ($4,396.74) DOLLARS as and for liquidated

damages and FIVE HUNDRED TWENTY-FIVE AND 82/100 ($525.82) DOLLARS as and for interest due

and owing for the period January 1, 2018 through March 31, 2019; and for judgment against

Defendant in a sum equal to the number of hours found by said accounting to have been worked

and/or paid to employees covered by said agreements for contributions times the hourly amounts

due under said agreements for the period April 1, 2019, to date; and

           C.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           D.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           E.          For judgment against Defendant for costs incurred in this action; and

           F.          For such other relief as the Court may deem appropriate.

                                                    COUNT II

           Come now Plaintiffs, Construction Industry Laborers Welfare Fund, a Trust Fund, and Jason

P. Mendenhall and Byron Hornung, duly appointed and acting Trustees of the Construction Industry

Laborers Welfare Fund who are authorized to maintain this action on behalf of the Welfare Fund and

all the Trustees of the Construction Industry Laborers Welfare Fund, and, for their cause of action

under Count II against Defendant, state:

            1.         Plaintiffs, Jason P. Mendenhall and Byron Hornung, are duly appointed and acting

Trustees of the Construction Industry Laborers Welfare Fund who are authorized to maintain this

action on behalf of the Welfare Fund and all the Trustees of the Construction Industry Laborers
{00416749;CIL 19-223;ADS}

                                                         6

                 Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 6 of 13
Welfare Fund; Plaintiff Construction Industry Laborers Welfare Fund (hereinafter referred to as

"Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management Relations

Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

           2.          Said Plaintiff Fund was established on April 1, 1972, pursuant to the collective

bargaining agreement between the Associated General Contractors of Missouri (hereinafter referred

to as "Association") and the Eastern Missouri Laborers Council and the Western Missouri and

Kansas Laborers District Council of the Laborers International Union of North America, AFL-CIO

(hereinafter referred to as "Union"); that the Trust Agreement establishing the Plaintiff Fund was

amended and revised effective January 1, 1976.

           3.          Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11), Twelve

(12), Thirteen (13), Fourteen (14), Fifteen (15), and Sixteen (16) of Count I of the within Complaint.

           4.          An audit of Defendant's books and records for the period January 1, 2018 through

March 31, 2019, shows that Defendant owes Plaintiffs TWENTY-THREE THOUSAND, SIX HUNDRED

EIGHTY-EIGHT AND 00/100 ($23,688.00) DOLLARS                in unpaid fringe benefit contributions, FIVE

THOUSAND, SIX HUNDRED NINETY-NINE AND 46/100 ($5,699.46) DOLLARS                    as and for liquidated

damages and SIX HUNDRED EIGHTY-ONE AND 61/100 ($681.61) DOLLARS as and for interest.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from April 1, 2019, to date; and

           B.          For judgment against Defendant in the amount TWENTY-THREE THOUSAND, SIX

HUNDRED EIGHTY-EIGHT AND 00/100 ($23,688.00) DOLLARS in            unpaid fringe benefit contributions, FIVE

THOUSAND, SIX HUNDRED NINETY-NINE AND 46/100 ($5,699.46) DOLLARS                    as and for liquidated

damages and SIX HUNDRED EIGHTY-ONE AND 61/100 ($681.61) DOLLARS for interest due and owing
{00416749;CIL 19-223;ADS}

                                                        7

                Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 7 of 13
for the period January 1, 2018 through March 31, 2019; and for judgment against Defendant in a

sum equal to the number of hours found by said accounting to have been worked and/or paid to

employees covered by said agreements for contributions times the hourly amounts due under said

agreements for the period April 1, 2019, to date; and

           C.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           D.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause;and

           E.          For judgment against Defendant for costs incurred in this action; and

           F.          For such other relief as the Court may deem appropriate.

                                                    COUNT Ill

           Come now Plaintiffs, Greater Kansas City Laborers Vacation Plan, a Trust Fund, and

Reginald L. Thomas and Donald E. Greenwell, Ill, duly appointed and acting Trustees of the Greater

Kansas City Laborers Vacation Plan who are authorized to maintain this action on behalf of the

Vacation Plan and all the Trustees of the Greater Kansas City Laborers Vacation Plan, and, for their

cause of action under Count Ill against Defendant, state:

           1.          Plaintiffs, Reginald L. Thomas and Donald E. Greenwell, Ill, are duly appointed and

acting Trustees of the Greater Kansas City Laborers Vacation Plan who are authorized to maintain

this action on behalf of the Vacation Plan and all the Trustees of the Greater Kansas City Laborers

Vacation Plan; Plaintiff Greater Kansas City Laborers Vacation Plan (hereinafter referred to as

"Plaintiff Plan") is a trust fund existing and established pursuant to the Labor Management Relations

Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Plan is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

           2.          Said Plaintiff Plan was established on November 21, 1973, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Laborers Local Unions Nos. 264, No. 555, and 1290 of the Greater Kansas City
{00416749;CIL 19-223;ADS}

                                                         8

                Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 8 of 13
Laborers District Council (now the Western Missouri and Kansas Laborers District Council) of the

Laborers International Union of North America (hereinafter referred to as "Union"); that the Trust

Agreement establishing the Plaintiff Plan was amended and revised effective January 1, 1976.

           3.          Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11), Twelve

(12), Thirteen (13), Fourteen (14), Fifteen (15), and Sixteen (16) of Count I of the within Complaint.

           4.          An audit of Defendant's books and records for the period January 1, 2018 through

March 31, 2019, shows that Defendant owes Plaintiffs FIVE THOUSAND, SEVENTY-SIX AND 00/100

($5,076.00} DOLLARS in unpaid fringe benefit contributions.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from April 1, 2019, to date; and

           B.          For judgment against Defendant in the amount of FIVE THOUSAND, SEVENTY-SIX AND

00/100 ($5,076.00} DOLLARS for unpaid fringe benefit contributions due and owing for the period

January 1, 2018 through March 31, 2019; and for judgment against Defendant in a sum equal to

the number of hours found by said accounting to have been worked and/or paid to employees

covered by said agreements for contributions times the hourly amounts due under said agreements

for the period April 1, 2019, to date; and

           C.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           D.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           E.          For judgment against Defendant for costs incurred in this action; and

           F.          For such other relief as the Court may deem appropriate.

                                                    COUNT IV
{00416749;CIL 19-223;ADS}


                                                         9

                Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 9 of 13
           Come now Plaintiffs, Construction Industry Laborers Training Fund, a Trust Fund, and

Gabriel T. Jones and Kevin R. Fahey, duly appointed and acting Trustees of the Construction

Industry Laborers Training Fund who are authorized to maintain this action on behalf of the Training

Fund and all the Trustees of the Construction Industry Laborers Training Fund, and, for their cause

of action under Count IV against Defendant, state:

            1.          Plaintiffs, Gabriel T. Jones and Kevin R. Fahey, are duly appointed and acting

Trustees of the Construction Industry Laborers Training Fund who are authorized to maintain this

action on behalf of the Training Fund and all the Trustees of the Construction Industry Laborers

Training Fund; Plaintiff Construction Industry Laborers Training Fund (hereinafter referred to as

"Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management Relations

Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

            2.          Said Plaintiff Fund was established on November 26, 1969, pursuant to the collective

bargaining agreement between the Heavy Constructors Association of the Greater Kansas City Area

(hereinafter referred to as "Association") and the Western Missouri and Kansas Laborers District

Council of the Laborers International Union of North America, AFL-CIO (hereinafter referred to as

"Union"); that the Trust Agreement establishing the Plaintiff Fund was amended and revised effective

January 1, 1976.

            3.          Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1 ), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11 ), Twelve

(12), Thirteen (13), Fourteen (14), Fifteen (15), and Sixteen (16) of Count I of the within Complaint.

            4.          An audit of Defendant's books and records for the period January 1, 2018 through

March 31, 2019, shows that Defendant owes TWO THOUSAND, FOUR HUNDRED SEVENTY AND 32/100

($2,470.32) DOLLARS in unpaid fringe benefit contributions,         FIVE HUNDRED NINETY-FOUR AND     37/100

($594.37) DOLLARS as and for liquidated damages and SEVENTY-ONE AND 08/100 ($71.08) DOLLARS

as and for interest.
(00416749;CIL 19-223;ADS }


                                                         10

              Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 10 of 13
           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from April 1, 2019, to date; and

           B.          For judgment against Defendant in the amount of TWO THOUSAND, FOUR HUNDRED

SEVENTY AND 32/100 ($2,470.32) DOLLARS in unpaid fringe benefit contributions, FIVE HUNDRED

NINETY-FOUR AND 37/100 ($594.37) DOLLARS as and for liquidated damages and SEVENTY-ONE AND

08/100 ($71.08) DOLLARS as and for interest due and owing for the period January 1, 2018 through

March 31, 2019; and for judgment against Defendant in a sum equal to the number of hours found

by said accounting to have been worked and/or paid to employees covered by said agreements for

contributions times the hourly amounts due under said agreements for the period April 1, 2019, to

date; and

           C.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           D.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause;and

           E.          For judgment against Defendant for costs incurred in this action; and

           F.          For such other relief as the Court may deem appropriate.

                                                    COUNTV

           Come now Plaintiffs, Construction Industry Laborers Supplemental Medical and Retiree

Targeted Fund ("SMART" Fund), a Trust Fund, and Jason P. Mendenhall and Mathew J. Bowen,

duly appointed and acting Trustees of the Construction Industry Laborers Supplemental Medical and

Retiree Targeted Fund who are authorized to maintain this action on behalf of the SMART Fund and

all the Trustees of the SMART Fund, and, for their cause of action under Count V against Defendant,

state:


{00416749;CIL 19-223;ADS}

                                                        11

              Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 11 of 13
           1.          Plaintiffs, Jason P. Mendenhall and Mathew J. Bowen, are duly appointed and acting

Trustees of the Construction Industry Laborers Supplemental Medical and Retiree Targeted Fund

who are authorized to maintain this action on behalf of the SMART Fund and all the Trustees of the

SMART Fund; Plaintiff Construction Industry Laborers Supplemental Medical and Retiree Targeted

Fund (hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to

the Labor Management Relations Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff

Fund is an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

           2.          Said Plaintiff Fund was established on April 1, 2014, pursuant to the collective

bargaining agreement between The Heavy Constructors' Association of the Greater Kansas City

Area and the Western Missouri and Kansas Laborers' District Council of the Laborers International

Union of North America, AFL-CIO.

           3.          Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11), Twelve

(12), Thirteen (13), Fourteen (14), Fifteen (15), and Sixteen (16) of Count I of the within Complaint.

           4.          An audit of Defendant's books and records for the period January 1, 2018 through

March 31, 2019, shows that Defendant owes Plaintiffs THREE THOUSAND, THREE HUNDRED EIGHTY-

FOUR AND 00/100 ($3,384.00) DOLLARS               in unpaid fringe benefit contributions, EIGHT HUNDRED

FOURTEEN AND 21/100 ($814.21) DOLLARS              as and for liquidated damages and NINETY-SEVEN AND

37/100 ($97.37) DOLLARS as and for interest.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from April 1, 2019, to date; and

           B.          For judgment against Defendant in the amount of THREE THOUSAND, THREE HUNDRED

EIGHTY-FOUR AND 00/100 ($3,384.00) DOLLARS            in unpaid fringe benefit contributions, EIGHT HUNDRED

FOURTEEN AND 21/100 ($814.21) DOLLARS              as and for liquidated damages and NINETY-SEVEN AND
(00416749;CIL 19-223;ADS}

                                                       12

                Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 12 of 13
37/100 ($97.37) DOLLARS as and for interest due and owing for the period January 1, 2018 through

March 31, 2019; and for judgment against Defendant in a sum equal to the number of hours found

by said accounting to have been worked and/or paid to employees covered by said agreements for

contributions times the hourly amounts due under said agreements for the period April 1, 2019, to

date; and

           C.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           D.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause;and

           E.          For judgment against Defendant for costs incurred in this action; and

           F.          For such other relief as the Court may deem appropriate.




                                                     Respectfully Submitted,

                                                     ARNOLD, NEWBOLD, SOLLARS & HOLLINS, P.C.



                                                     Bradley J. Sollars, MO Bar No. 54931




                                                     Aaron D. Schuster, MO Bar No. 68672
                                                     1100 Main Street, Suite 2001
                                                     Kansas City, Missouri 64105
                                                     Telephone:     816-421-5788
                                                     Facsimile:     816-471-5574
                                                     Attorneys for Plaintiffs




{00416749;CIL 19-223;ADS}

                                                        13

              Case 4:20-cv-00299-BP Document 1 Filed 04/15/20 Page 13 of 13
